J-A16042-19

                                  2019 Pa. Super. 235


    SETH NAZARAK                               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RUBIN WAITE, JR. AND HARANIN               :
    CONSTRUCTION, INC.                         :
                                               :   No. 1888 MDA 2018
                       Appellants              :

             Appeal from the Judgment Entered December 10, 2018
     In the Court of Common Pleas of Centre County Civil Division at No(s):
                                 2016-2400


BEFORE:      LAZARUS, J., MURRAY, J., and STEVENS*, P.J.E.

OPINION BY STEVENS, P.J.E.:                            FILED AUGUST 02, 2019

       Rubin Waite, Jr., (“Waite”) and Haranin Construction, Inc., (“Haranin

Construction”) (collectively “Appellants”) appeal from the judgment entered

on December 10, 2018,1 in the Court of Common Pleas of Centre County in

favor of Seth Nazarak (“Nazarak”). After a careful review, we affirm.

____________________________________________


1 We note Appellants filed their notice of appeal from the October 15, 2018,
order of the trial court denying their post-trial motions. Although an appeal
“does not properly lie from an order denying post-trial motions, but rather
upon judgment entered following disposition of post-trial motions[,]” this
Court will treat an appeal as timely filed if judgment is later entered on the
docket. McConaghy v. Bank of New York for Certificate Holders CWALT,
Inc., Alternative Loan Tr. 2006-45T1, Mortg. Pass-Through
Certificates, Series 2006-45T1, 192 A.3d 1171, 1173 n.1 (Pa.Super.
2018). Here, upon order of this Court, Appellants praeciped the trial court to
enter judgment, on December 10, 2018. Accordingly, we consider the appeal
to have been timely filed after the entry of judgment. See Pa.R.A.P.
905(a)(5). The caption has been amended accordingly.


____________________________________
* Former Justice specially assigned to the Superior Court.
J-A16042-19


       The relevant facts and procedural history are as follows: On June 26,

2016, Nazarak filed a complaint against Appellants, and in response to

Appellants’ preliminary objections, Nazarak filed an amended complaint on

July 25, 2016.2 Therein, Nazarak contended that, on or about December 10,

2014, Waite was driving a commercial vehicle owned by his employer, Haranin

Construction, and Nazarak was driving a commercial vehicle owned by his

employer, M & C Trucking Company. Both men were acting within the course

and scope of their employment when the vehicle being driven by Waite rear-

ended the vehicle being driven by Nazarak, who was stopped at a red traffic

signal at the intersection of Route 22 and Cook Street in Cambria County.

       Nazarak contended that, as a direct and proximate result of the

accident, he sustained serious injury.         Accordingly, he presented claims of

negligence against Waite, vicarious liability against Haranin Construction, and

negligent entrustment against Haranin Construction. On September 15, 2016,

Appellants filed an answer with new matter to Nazarak’s amended complaint,

and on October 5, 2016, Nazarak filed a reply to the new matter.

       On September 14, 2017, Appellants filed a motion to compel an

independent medical examination, and on October 17, 2017, the parties

agreed upon a consent order for Nazarak to submit to an independent medical

examination with Appellants’ expert, J. William Bookwalter, III, M.D.


____________________________________________


2The trial court subsequently denied Appellants’ preliminary objections as
moot.

                                           -2-
J-A16042-19


      On June 4, 2018, Appellants filed several motions in limine. Relevantly,

Appellants filed motions in limine seeking to limit Nazarak’s medical damages

evidence solely to the amount paid by workers’ compensation and the

Department of Public Welfare, preclude evidence of compromise and release

and limit Nazarak’s wage loss to the amount of indemnity benefits paid by

workers’ compensation, and preclude Charles J. Harvey, D.O., from testifying

based on opinions and reports authored by a non-testifying expert. Nazarak

filed a reply in opposition to Appellants’ motions in limine, and the trial court

denied the motions in limine indicated supra.

      Thereafter, both parties filed proposed jury instructions, and Appellants

additionally filed supplemental proposed jury instructions. The case proceeded

to a jury trial, at the conclusion of which the jury answered “yes” to the

question: “Was the negligence of Rubin Waite, Jr. and Haranin Construction,

Inc. a factual cause of any harm to Seth Nazarak?” Jury Verdict Sheet, filed

6/21/18. Further, the jury answered “$750,000” to the question: “State the

amount of damages, if any, sustained by Seth Nazarak as a result of the

accident.” Id.

      Appellants filed timely post-trial motions, to which Nazarak filed a reply

in opposition. By opinion and order entered on October 15, 2018, the trial

court denied Appellants’ post-trial motions. Appellants filed a notice of appeal

on November 13, 2018. On that same date, the trial court directed Appellants

to file a Pa.R.A.P. 1925(b) statement, Appellants timely complied, and the trial


                                      -3-
J-A16042-19


court filed a brief statement referring this Court to its October 15, 2018,

opinion.   Thereafter, as indicated supra, judgment was entered against

Appellants and in favor of Nazarak.

     On appeal, Appellants present the following issues for our review

(verbatim):

     A. WHETHER THE COURT MADE EVIDENTIARY ERRORS
        REQUIRING A NEW TRIAL IN PERMITTING EVIDENCE OF
        PLAINTIFF’S WORKERS’ COMPENSATION LIEN AT
        TRIAL?
              1. Whether the trial court erred in permitting
                 evidence of Plaintiff’s workers’ compensation lien
                 at trial as it is an inadmissible collateral source,
                 permitted a double recovery and usurped the
                 function of the jury by valuing the case and
                 prejudicing the Defendants?
              2. Whether a new trial should be awarded as the trial
                 court erred in permitting evidence of Plaintiff’s
                 workers’ compensation compromise and release at
                 trial as evidence of settlements are inadmissible at
                 trial and its introduction valued the case for the
                 jury prejudicing the Defendants?
              3. Whether a new trial should be awarded as the trial
                 court erred in refusing to issue Defendants’
                 supplemental jury points for charge 1 and 3 to
                 provide the jury with a full understanding of
                 Plaintiff’s duty to repay the workers’ compensation
                 lien misleading the jury and prejudicing the
                 Defendants?
     B. WHETHER THE COURT MADE EVIDENTIARY ERRORS
        REQUIRING A NEW TRIAL BASED UPON EXPERT
        TESTIMONY PERMITTED AND EXCLUDED AT TRIAL?
              4. Whether a new trial should be awarded as Plaintiff’s
                 vocational expert Celia Evans testified outside the
                 scope of her expert report prejudicing the
                 Defendants?




                                       -4-
J-A16042-19


            5. Whether a new trial should be awarded as the
               expert report and opinions of non-testifying expert
               Dr. Brooks were permitted to be introduced at trial
               prejudicing the Defendants?
            6. Whether a new trial should be awarded for
               precluding the testimony of Plaintiff’s expert Dr.
               Rundorff that Plaintiff’s lumbar spine could have
               been in the same condition prior to the at-issue
               accident prejudicing the Defendants?
      C. WHETHER THE COURT MADE EVIDENTIARY ERRORS
         REQUIRING A NEW TRIAL BY PERMITTING IMPROPER
         REFERENCES AT TRIAL?
            7. Whether a new trial should be awarded based upon
               Plaintiff’s counsel’s improper reference in his
               closing argument to the fact that the Defendants
               did not produce a vocational or economic expert as
               their figures if presented would have been large
               prejudicing the Defendants?
            8. Whether a new trial should be awarded based upon
               Plaintiff’s counsel’s solicitation of testimony
               regarding the brake failure of the at-issue truck
               from Defendant Waite after Defendants had
               already admitted negligence prejudicing the
               Defendants?

Appellants’ Brief at 11-12 (suggested answers omitted) (bold in original).

      In issue “A,” Appellants present three sub-issues related to evidence

regarding Nazarak’s receipt of workers’ compensation benefits. Specifically,

they contend the trial court erred in permitting evidence that Nazarak received

workers’   compensation     benefits,    permitting   evidence   of   Nazarak’s

compromise and release with regard to his workers’ compensation claim, and

failing to give Appellants’ supplemental points for charge numbers 1 and 3.

      With regard to their first sub-issue, Appellants contend the trial court

erred in admitting evidence that Nazarak received workers’ compensation

                                        -5-
J-A16042-19


benefits, which Nazarak would have to repay in the event of a recovery in the

instant case.3 Id. at 31. Specifically, Appellants assert the evidence regarding

the existence of the workers’ compensation lien violated the “collateral source

rule.” Id. at 33.         They further assert the evidence of the workers’

compensation lien confused and misled the jury into believing that, since such

benefits were paid to Nazarak, his injuries “must have been caused by the at-

issue accident[,]” thus usurping the function of the jury. Id. at 35. Finally,

they suggest the evidence of the workers’ compensation lien permitted a

“double recovery” by Nazarak. Id. at 38.

       “[T]he admission or exclusion of evidence is within the sound discretion

of the trial court. In reviewing a challenge to the admissibility of evidence,

we will only reverse a ruling by the trial court upon a showing that it abused

its discretion or committed an error of law.” Schmidt v. Boardman Co., 958
A.2d 498, 516 (Pa.Super. 2008) (citation omitted).

       An abuse of discretion may not be found merely because an
       appellate court might have reached a different conclusion, but
       requires a result of manifest unreasonableness, or partiality,
____________________________________________


3 In this vein, Appellants contend the trial court erred in admitting into
evidence the Liberty Mutual Workers’ Compensation medical and indemnity
payment ledgers indicating a workers’ compensation lien against Nazarak;
Nazarak’s testimony he received workers’ compensation benefits, which he
would have to repay in the event of a recovery in the instant case; and
testimony from a Liberty Mutual representative, Linda Wiest, that Liberty
Mutual would expect Nazarak to repay the workers’ compensation lien in the
event Nazarak recovered in the instant matter.




                                           -6-
J-A16042-19


      prejudice, bias, or ill-will, or such lack of support so as to be clearly
      erroneous. In addition, to constitute reversible error, an
      evidentiary ruling must not only be erroneous, but also harmful or
      prejudicial to the complaining party.

Jacobs v. Chatwani, 922 A.2d 950, 960 (Pa.Super. 2007).

      In addressing Appellants’ first sub-issue, the trial court relevantly

indicated the following:

             The collateral source rule provides that payments from a
      collateral source shall not diminish the damages recoverable; the
      rule was intended to avoid precluding a party from obtaining
      redress for injuries merely because coverage was provided by a
      collateral source. Nigra v. Walsh, 797 A.2d 353, 356 [(Pa.Super.
      2002)]. A plaintiff is prevented from introducing evidence about
      the lack of workers’ compensation during trial due to the
      possibility of creating sympathy. Hileman v. Pittsburgh and
      Lake Erie R. Co., 546 Pa. 433, 685 A.2d 994, 999 (1996).
      Specifically, “it has never appeared necessary to negate any
      assumption that there is workers’ compensation (or subrogation
      for that matter) in actions by employees against third parties for
      injuries that occur on the job.” Id.
             Workers’ compensation gives employers the right of
      subrogation when the employer made payments as a result of
      negligence by a third party. Liberty Mutual Ins. Co. v. Domtar
      Paper Co., 77 A.3d 1282, 1289 [(Pa.Super. 2013)]. The purpose
      of subrogation is to prevent double recovery for the same injury,
      [] relieve employers of liability for third party’s negligence, and
      prevent negligent parties from escaping liability. Young v.
      W.C.A.B. (LGB Mechanical), 976 A.2d 627, 630 (Pa.Commw.
      2009).
             The evidence that was presented was not presented to
      preclude Plaintiff [Nazarak] from recovering; Plaintiff [Nazarak]
      will not receive double pay. Workers’ compensation is not a
      collateral source because the lien must be paid back, as the stated
      purpose of allowing subrogation of claims by the employer is to
      prevent workers’ compensation from being a collateral source.
      Additionally, the jury was not influenced by the introduction of the
      testimony, as the existence of a workers’ compensation lien does
      not imply causation in this case, particularly since [Appellants]
      admitted liability and the issue was damages.

                                       -7-
J-A16042-19



Trial Court Opinion, filed 10/15/18, at 2-3 (citation omitted).

      We conclude the trial court did not abuse its discretion in this regard.

As this Court has recognized:

            The collateral source rule, which is intended to protect tort
      victims, “provides that payments from a collateral source shall not
      diminish the damages otherwise recoverable from the
      wrongdoer.” Thus, this rule “prohibits a defendant in a personal
      injury action from introducing evidence of the plaintiff’s receipt of
      benefits from a collateral source for the same injuries which are
      alleged to have been caused by the defendant.”

Simmons v. Cobb, 906 A.2d 582, 585 (Pa.Super. 2006) (citations and

footnote omitted) (emphasis added).       Further, as our Supreme Court has

recognized, this rule “was intended to avoid precluding a [plaintiff] from

obtaining redress for his or her injury merely because coverage for the injury

was provided by some collateral source, e.g. insurance.”          Beechwoods

Flying Service, Inc. v. Al Hamilton Contracting Corp., 504 Pa. 618, 476
A.2d 350, 352 (1984). See Denardo v. Carneval, 444 A.2d 135, 140

(Pa.Super. 1982) (“Pennsylvania law is clear; the victim of a tort is entitled to

the   damages    caused    by   the   tortfeasor's   negligence   regardless   of

compensation the victim receives from other sources.”).

      In the present case, it was Nazarak, the plaintiff below, who wanted the

jury to know that he had received the workers’ compensation benefits. Thus,

the purpose underlying the collateral source rule—protection of the plaintiff

and prevention of a benefit to the alleged wrongdoer—simply was not




                                      -8-
J-A16042-19


implicated. See Simmons, supra. Accordingly, the trial court did not abuse

its discretion in its application of the collateral source rule.

       Further, there is no dispute that Nazarak will have to repay the workers’

compensation lien from the damages awarded by the jury.4           See Liberty

Mutual Ins. Co., supra (noting an employer/workers’ compensation carrier

may seek subrogation or reimbursement out of a tort recovery by an injured

claimant). In such a case, this Court has held that an injured claimant may

“plead, prove, and recover” the amount paid by the workers’ compensation

carrier. See Ricks v. Nationwide Ins. Co., 879 A.2d 796 (Pa.Super. 2005).


____________________________________________


4 Section 319 of Pennsylvania’s Workers’ Compensation Act provides for an
employer’s, hence the employer’s insurer’s, claim to subrogation to the extent
of compensation payable. Section 319 provides, in pertinent part:
      Where the compensable injury is caused in whole or in part by the
      act or omission of a third party, the employer shall be subrogated
      to the right of the employe, his personal representative, his estate
      or his dependents, against such third party to the extent of the
      compensation payable under this article by the employer;
      reasonable attorney’s fees and other proper disbursements
      incurred in obtaining a recovery or in effecting a compromise
      settlement shall be prorated between the employer and employe,
      his personal representative, his estate or his dependents. The
      employer shall pay that proportion of the attorney’s fees and other
      proper disbursements that the amount of compensation paid or
      payable at the time of recovery or settlement bears to the total
      recovery or settlement. Any recovery against such third person
      in excess of the compensation theretofore paid by the employer
      shall be paid forthwith to the employe, his personal
      representative, his estate or his dependents, and shall be treated
      as an advance payment by the employer on account of any future
      instalments of compensation.
 77 P.S. § 671 (footnote omitted).



                                           -9-
J-A16042-19


       Further, we note that, because Nazarak will have to repay the workers’

compensation lien, there is no risk of “double recovery” as alleged by

Appellants, and the jury was free to determine what impact, if any, the

payment of such benefits had on its finding of factual causation and damages.

See Dale Mfg. Co. v. Bressi, 491 Pa. 493, 421 A.2d 653 (1980) (holding

where there is subrogation in workers’ compensation matters, there is no

double recovery when the claimant recovers for negligence against a third

party); Matheny v. West Shore Country Club, 648 A.2d 24 (Pa.Super.

1994) (holding it is within the exclusive province of the jury, as factfinder, to

hear evidence on damages and decide what amount fairly compensates the

plaintiff).5 Accordingly, we conclude the trial court did not abuse its discretion

in permitting Nazarak to introduce evidence of the workers’ compensation lien

in his pursuit of damages.

____________________________________________


5 Appellants suggest the case sub judice is more akin to Burke v. Erie Ins.
Exchange, 940 A.2d 472 (Pa.Super. 2007), as opposed to Ricks, supra.
Appellants’ Brief at 42. In Burke, this Court concluded the claimant could not
plead, prove, or recover workers’ compensation benefits in an action involving
the injured employee’s claim for underinsured motorist benefits against the
employer’s automobile insurance policy. In Burke, unlike in the case sub
judice, the workers’ compensation carrier, which was also the vehicle
insurance carrier, agreed to forgo the workers’ compensation lien such that
the employee would not have to repay the workers’ compensation benefits.
This Court in Burke concluded that the claimant should not be permitted a
“double recovery,” i.e., retain the workers’ compensation benefits paid to him
by the insurance company and then attempt to regain an equal sum as
damages in the underinsured motorist suit. See id. Such did not occur in the
case sub judice.




                                          - 10 -
J-A16042-19


       With regard to their next sub-issue, Appellants contend the trial court

erred in admitting evidence of Nazarak’s compromise and release with regard

to his workers’ compensation claim. Specifically, Appellants aver the evidence

of the compromise and release violated 42 Pa.C.S.A. § 6141, pertaining to the

inadmissibility of settlement agreements.6

       Section 6141 of the Judicial Code provides, in relevant part, the

following:

       § 6141. Effect of certain settlements
       (a) Personal injuries.--Settlement with or any payment made
       to an injured person or to others on behalf of such injured person
       with the permission of such injured person or to anyone entitled
       to recover damages on account of injury or death of such person
       shall not constitute an admission of liability by the person making
       the payment or on whose behalf the payment was made, unless
       the parties to such settlement or payment agree to the contrary.
                                           ***
       (c) Admissibility in evidence.--Except in an action in which
       final settlement and release has been pleaded as a complete
       defense, any settlement or payment referred to in subsections (a)
       and (b)[7] shall not be admissible in evidence on the trial of any
       matter.

42 Pa.C.S.A. § 6141(a), (c) (bold in original) (footnote added).




____________________________________________


6 In this regard, Appellants aver Liberty Mutual’s representative, Ms. Wiest,
improperly testified that Nazarak received a lump sum payment due to his
compromise and release with regard to his workers’ compensation claim.
Appellants’ Brief at 46.

7 Subsection (b), which pertains to settlements with regard to damages to
property, is not applicable to the case sub judice.

                                          - 11 -
J-A16042-19


      Turning to an analysis of 42 Pa.C.S.A. § 6141, the clear and

unambiguous words of Subsection (a) provide that settlement with or any

payment to an injured person is not “an admission of liability by the

person making the payment or on whose behalf the payment was

made[.]” 42 Pa.C.S.A. § 6141(a) (bold added). See Hatfield v. Continental

Imports, Inc., 530 Pa. 551, 610 A.2d 446, 451 (1992) (holding the rules of

statutory construction are used to interpret Section 6141).

      In the case sub judice, there is no dispute that the “settlement” at issue

(the workers’ compensation compromise and release) was not made by

Appellants, and Appellants were not in any way a party to the settlement.

Rather,   the   settlement     was    made    between     Nazarak     and     his

employer/employer’s workers’ compensation carrier, Liberty Mutual.          Thus,

according to the plain language of Subsection 6141(a), while the settlement

does not constitute an admission of liability by Nazarak’s employer or Liberty

Mutual, it has no effect on the liability of Appellants (the third party

tortfeasors). 1 Pa.C.S.A. § 1903 (indicating words and phrases are given their

common and approved usage); 1 Pa.C.S.A. § 1921 (indicating when words

are clear and free from ambiguity they may not be disregarded).

      However, as the trial court noted, Subsection (c) indicates that a

settlement referred to in Subsection (a) “shall not be admissible in

evidence on the trial of any matter.” 42 Pa.C.S.A. § 6141(c) (bold added).




                                     - 12 -
J-A16042-19


Accordingly, when Subsections (a) and (c) are read together, arguably, the

settlement at issue was not admissible in the instant trial.

      However, to the extent the trial court erred in permitting Nazarak to

enter into evidence the fact he settled his workers’ compensation claim, we

agree with the trial court that the error does not constitute reversible error.

As the trial court cogently indicated:

            [Appellants] admitted liability before the trial began and the
      issue remaining was damages. The existence of the [compromise]
      and release was not used to improperly imply liability but rather
      was used to show damages by [Nazarak], and that he was no
      longer employed. There was no prejudice to [Appellants] due to
      [Appellants’] acceptance of liability. The jury was not instructed
      they were bound by the figure [contained in the compromise and
      release] but were free to accept the evidence as it was presented.
                                         ***
            The improper admission of a settlement agreement into
      evidence does not necessarily constitute reversible error. To
      constitute reversible error, a ruling on evidence or an instruction
      to a jury must be shown not only to have been erroneous but
      harmful to the party complaining. The harm inflicted upon the
      defendant from the introduction of a settlement into evidence
      results from the jury’s tendency to improperly construe a legal
      settlement as an admission by the settling party to liability.
      Rochester Mach. Corp. v. Mulach Steel Corp., 498 Pa. 545,
      549, 449 A.2d 1366, 1368 (1982). The admission of a settlement
      agreement prejudices the plaintiff by resulting in a lower damage
      award, because the jury may improperly infer that the plaintiff has
      already been compensated for his or her injuries.
            [Appellants] argue that by introducing the figure used by
      Liberty Mutual to calculate [Nazarak’s] damages in the settlement,
      the fact-finding role of the jury was usurped. [Appellants] argue
      the jury simply used Liberty Mutual’s figures for damages, rather
      than making an independent finding of damages. The settlement
      agreement was not prejudicial in that regard. The jury, as fact-
      finder, is entitled to give as much or as little weight, if any at all,
      to any piece of evidence that is so desires, and was instructed as
      such at trial. There is simply no factual or legal basis to support

                                      - 13 -
J-A16042-19


       the conclusion that the jury copied Liberty Mutual’s damage
       calculations into the verdict.

Trial Court Opinion, filed 10/15/18, at 4-5 (citations, quotation marks, and

quotations omitted) (emphasis in original).

       We agree with the trial court’s reasoning and, consequently, conclude

that a new trial is not warranted as to this issue.         Ettinger v. Triangle-

Pacific Corp., 799 A.2d 95, 110 (Pa.Super. 2002) (“To constitute reversible

error, an evidentiary ruling must not only be erroneous, but also harmful or

[unduly] prejudicial to the complaining party.”).8

       With regard to their next sub-issue, Appellants argue the trial court

erred in refusing to give the jury Appellants’ proposed supplemental jury

instructions numbers 1 and 3. Specifically, Appellants contend the trial court’s

failure to give the proposed supplemental jury instructions improperly resulted

in the jury believing “that Liberty Mutual was owed the full lien amount

regardless of the case outcome and that [Nazarak] personally would owe that

amount.”      Appellants’ Brief at 57.         They also suggest the trial court’s

instruction did not adequately inform the jury that the workers’ compensation


____________________________________________


8  Appellants also suggest Liberty Mutual gave up its subrogation rights by
voluntarily entering into the compromise and release, thus permitting Nazarak
to have a “double recovery.” There is no indication that Liberty Mutual waived
its right to subrogation in this case. Additionally, as noted by our Supreme
Court, the right to subrogation under the Workers’ Compensation Act is
automatic. See Thompson v. W.C.A.B. (USF&G Co.), 566 Pa. 420, 781
A.2d 1146 (2001).


                                          - 14 -
J-A16042-19


lien included an award of attorney’s fees, which Nazarak would not have to

repay.

     Appellants’ proposed supplemental jury instruction numbers 1 and 3

were as follows:

     1.    Under Pennsylvania’s Workers’ Compensation Act, an
     employer or insurance carrier that pays workers’ compensation
     benefits to an injured employee is entitled to recover a portion of
     the benefits from any award of money the injured employee
     receives in a civil lawsuit. Section 319 of the Pennsylvania
     Workers’ Compensation Act, 77 P.S. § 671; Dep’t of Labor &
     Indus. Bureau of Workers’ Comp. v. Workers Compensation
     Appeal Board (Excelsior Ins.), 619 Pa. 29, 33, 58 A.3d 18, 20
     (2012).
                                     ***
     3.    Section 319 of the Workers’ Compensation Act provides a
     mechanism for calculating the portion of the benefits paid that can
     be recovered by the insurance company under these
     circumstances. Id. The calculation will be performed after you
     have reached your decision here as to whether Mr. Nazarak is
     entitled to any award in this lawsuit. Id. If there is no award, Mr.
     Nazarak does not have to re-pay anyone for the workers’
     compensation benefits he received.          (Section 319 of The
     Pennsylvania Workers’ Compensation Act, 77 P.S. § 671 provides
     as follows: “Where the compensable injury is caused…by…a third
     party, the employer [and/or carrier] shall be subrogated to the
     right of the employee…against such third party to the extent of
     the compensation payable under this article by the employer
     [and/or carrier]; reasonable attorney’s fees and other proper
     disbursements incurred in obtaining a recovery or in effecting a
     compromise settlement shall be prorated between the employer
     [and/or carrier] and employee….”).

Appellants’ Supplemental Proposed Jury Instructions Numbers 1 and 3, filed

6/21/18, at 1-2 (bold omitted).

     Initially, we note the following well-established legal precepts:



                                    - 15 -
J-A16042-19


      We review the trial court’s jury instructions for an abuse of
      discretion or legal error controlling the outcome of the case. A
      jury charge will be found to be adequate unless, when read in its
      entirety, the charge confused the jury, misled the jury, or
      contained an omission tantamount to fundamental error. “[I]t
      must appear that the erroneous instruction may have affected the
      jury’s verdict.” Consequently, the trial court has great discretion
      in forming jury instructions.

Meyer v. Union R. Co., 865 A.2d 857, 862 (Pa.Super. 2004) (citations and

quotation omitted).

      In the case sub judice, the trial court gave the jury the following relevant

instruction:

      You have heard testimony from a representative of Liberty Mutual
      Insurance Company that Seth Nazarak received benefits under the
      Workers’ Compensation Act. Here in this civil lawsuit Mr. Nazarak
      is seeking an award of money. If Mr. Nazarak is successful in this
      lawsuit and receives an award of damages from you, Liberty
      Mutual will be entitled to receive reimbursement from the award
      of damages for a portion of the Workers’ Compensation it paid to
      Mr. Nazarak.

N.T., 6/21/18, at 116-17.

      In rejecting Appellants’ claim of error, the trial court explained the jury

was properly instructed that: (1) Nazarak would be required to repay the

workers’ compensation lien only if he received an award in the instant case,

and (2) in such an event, he would be required to repay only “a portion” of

the workers’ compensation lien. Accordingly, the trial court concluded it was

unnecessary to give Appellants’ proposed supplemental jury instructions and

any further instruction had the potential to confuse the jury. Trial Court

Opinion, filed 10/15/18, at 5-6. We agree with the trial court’s analysis and


                                     - 16 -
J-A16042-19


find no error in this regard. See Tincher v. Omega Flex, Inc., 628 Pa. 296,

104 A.3d 328 (2014) (holding the trial court has broad discretion in phrasing

instructions and may choose its own words so long as the law is clearly,

adequately, and accurately presented to the jury).

      In issue “B,” Appellants present three sub-issues related to the

admission and exclusion of expert testimony. Specifically, they contend the

trial court erred in permitting Nazarak’s vocational expert, Celia Evans, to

testify outside the scope of her expert report, permitting the introduction of a

non-testifying expert’s reports and opinions, and precluding certain cross-

examination testimony from Nazarak’s expert, Robert Rundorff, M.D.

      Initially, Appellants contend the trial court erred in permitting Nazarak’s

vocational expert, Ms. Evans, to testify outside the scope of her expert report.

Specifically, they aver that, over Appellants’ objection, Ms. Evans was

permitted to opine that Nazarak could not operate a commercial vehicle due

to the spinal cord stimulator implanted in his back. Appellants’ Brief at 59.

Specifically, they note “Ms. Evans was permitted to testify that the presence

of a stimulator that is implanted would preclude an individual from getting

clearance—medical clearance or their medical papers that allow them to use

their commercial driver’s license.” Appellants’ Brief at 59. Appellants contend

that, since Ms. Evan’s expert report made no mention of Nazarak’s inability to

work due to a spinal cord stimulator, they were unfairly surprised and




                                     - 17 -
J-A16042-19


prejudiced by her testimony.      Id. at 60 (citation to reproduced record

omitted).

     As indicated supra, we review a trial court’s evidentiary decisions for an

abuse of discretion. See Schmidt, supra. Moreover, we note:

           Experts may testify at trial concerning matters which are
     within the fair scope of a pretrial report. The avoidance of unfair
     surprise to an adversary concerning the facts and substance of an
     expert’s proposed testimony is the primary purpose of the rule
     requiring that testimony be within the fair scope of the pretrial
     report. Walsh v. Kubiak, 443 Pa.Super. 284, 661 A.2d 416, 419-
     20 (1995) (en banc), appeal denied, 543 Pa. 716, 672 A.2d 309
     (1996) (citations and quotation marks omitted).
           The fair scope rule is addressed in Pa.R.C.P. 4003.5(c) and
     provides that an expert witness may not testify on direct
     examination concerning matters which are either inconsistent with
     or go beyond the fair scope of matters testified to in discovery
     proceedings or, as here, included in a separate report. In
     Wilkes–Barre Iron & Wire Works, Inc. v. Pargas of Wilkes–
     Barre, Inc., 348 Pa.Super. 285, 502 A.2d 210 (1985), this Court
     explained that:
            [I]t is impossible to formulate a hard and fast rule for
            determining when a particular expert’s testimony
            exceeds the fair scope of his or her pretrial report.
            Rather, the determination must be made with
            reference to the particular facts and circumstances of
            each case. The controlling principle which must guide
            is whether the purpose of Rule 4003.5 is being served.
            The purpose of requiring a party to disclose, at his
            adversary’s request, “the substance of the facts and
            opinions to which the expert is expected to testify” is
            to avoid unfair surprise by enabling the adversary to
            prepare a response to the expert testimony. In other
            words, in deciding whether an expert’s trial testimony
            is within the fair scope of [her] report, the accent is
            on the word “fair.” The question to be answered is
            whether, under the particular facts and circumstances
            of the case, the discrepancy between the expert’s
            pretrial report and [her] trial testimony is of a nature
            which would prevent the adversary from preparing a

                                     - 18 -
J-A16042-19


            meaningful response, or which would mislead the
            adversary as to the nature of the appropriate
            response.

Hassel v. Franzi, 207 A.3d 939, 951 (Pa.Super. 2019) (quotation and

citations omitted).

      In her expert report dated December 13, 2017, Ms. Evans relevantly

indicated the following:

      Employability/Access to the Labor Market
            Prior to the motor vehicle accident of December 10, 2014,
      Seth Nazarak had approximately ten (10) years of experience
      working as a Heavy Truck Driver…, operating both dump trucks
      and flatbed trucks. His skill set is exclusive to this area. Mr.
      Nazarak never performed work outside of the operation of heavy
      equipment or trucks and has never utilized technological skills in
      the performance of work tasks, or on a personal level.
            Mr. Nazarak remains vocationally well-suited for the work
      he performed as a truck driver. However, his physical limitations
      no longer allow him to perform occupationally required tasks. As
      such, the residual impact of injuries sustained by Mr. Nazarak in
      the motor vehicle accident of December 10, 2014, must be
      addressed. The potential impact of the accident on Mr. Nazarak’s
      vocational potential is evaluated based upon the opinions of Dr.
      Rundorff and the subject opinion of Mr. Nazarak.
      Future Employability Factors
         Mr. Nazarak cannot renew the medical card for his CDL, which
          has precluded him from driving a commercial vehicle since the
          accident of December 10, 2014.

Celia Evans’ Expert Report, dated 12/13/17, at 7 (bold in original).

      In concluding Appellants are not entitled to relief, the trial court

explained as follows:

            Vocational expert Celia Evans’ expert report stated
      [Nazarak] was qualified to perform as a truck driver, but his
      physical limitations prevented him from doing so, and he is unable

                                    - 19 -
J-A16042-19


      to renew his CDL because of the medical issues stemming from
      the accident. At trial, Ms. Evans testified [Nazarak] was prevented
      from renewing his CDL due to his spinal cord stimulator and his
      [taking of prescribed] pain medication. The spinal cord stimulator
      was inserted after Ms. Evans prepared her report….[Appellants]
      were aware Ms. Evans would be testifying [Nazarak] was unable
      to return to work, and her testimony was consistent with her
      report in that regard. Her testimony was within the fair scope of
      her report.

Trial Court Opinion, filed 10/15/18, at 6.

      In applying the controlling authority herein, we conclude the trial court

committed no error of law and acted well within the proper scope of discretion

in admitting the challenged testimony.        See Hassel, supra.    Under the

particular facts and circumstances of this case, any discrepancy between Ms.

Evans’ expert report and her trial testimony was not of a nature that prevented

Appellants from preparing a meaningful response or misled them. See id.

      With regard to their next sub-issue, Appellants contend Charles J.

Harvey, D.O.’s references to the report and opinions of a non-testifying

neuroradiologist, Michael Brooks, M.D., constituted inadmissible hearsay

requiring a new trial. Specifically, Appellants aver Dr. Harvey, an orthopedic

surgeon, was improperly permitted to read into the record the opinions of Dr.

Brooks, which were contained in Dr. Brooks’ expert report, regarding a

December 22, 2014, MRI of Nazarak’s spine. See Appellants’ Brief at 63-64.

Appellants aver Dr. Harvey acted as a “mere conduit” for Dr. Brooks’ opinions,

thus improperly bolstering his own credibility.

      Pennsylvania Rule of Evidence 703 provides the following:


                                     - 20 -
J-A16042-19


       Rule 703. Bases of opinion testimony by experts
       The facts or data in the particular case upon which an expert bases
       an opinion or inference may be those perceived by or made known
       to the expert at or before the hearing. If of a type reasonably
       relied upon by experts in the particular field in forming opinions
       or inferences upon the subject, the facts or data need not be
       admissible in evidence.

Pa.R.E. 703 (bold in original).

       While it is true that “an expert may not act as a ‘mere conduit or

transmitter of the content of an extrajudicial judicial source[,]’” Woodard v.

Chatterjee, 827 A.2d 433, 444 (Pa.Super. 2003), there is a well-settled

exception to the hearsay rule in which an expert may express an opinion

based, in part, upon reports or the opinions of other experts provided such

reports or opinions are of a type customarily relied upon by experts in the

field. Primavera v. Celotex Corp., 608 A.2d 515, 521 (Pa.Super. 1992). In

sum:

       An “expert” should not be permitted simply to repeat another’s
       opinion or data without bringing to bear on it his own expertise
       and judgment. Obviously in such a situation, the non-testifying
       expert is not on the witness stand and truly is unavailable for
       cross-examination. The applicability of the rule permitting experts
       to express opinions relying on extrajudicial data depends on the
       circumstances of the particular case and demands the exercise,
       like the admission of all expert testimony, of the sound discretion
       of the trial court. Where…the expert uses several sources to arrive
       at his or her opinion, and has noted the reasonable and ordinary
       reliance on similar sources by experts in the field, and has coupled
       this reliance with personal observation, knowledge and
       experience,…the expert’s testimony should be permitted.

Id. (footnote omitted).




                                      - 21 -
J-A16042-19


        In the case sub judice, Appellants contend the trial court erred in

permitting Dr. Harvey to testify, over their objection, as follows on direct-

examination by Nazarak’s counsel:9

        Q. And, Doctor, of the diagnostic studies that you reviewed, which
        were the most relevant in forming your opinions and conclusions
        as outlined in your section of your report entitled work-related
        diagnosis and discussion?
        A. The three MRIs of his lumbar spine were significant. The first
        being December 22nd, 2014; the second being done September
        21st, 2015; and the third being done February 8th, 2017.
        Q. And, Doctor, did you have an opportunity to review an expert
        report authored by a neuroradiologist, Dr. Michael Brooks—
                                        ***
        A. Yes, I reviewed a report authored by Dr. Brooks dated June
        26th, 2016.
        Q. And, Doctor, what information did you take from Dr. Brooks’
        report and incorporated into your opinions and conclusions in your
        report?
        A. Dr. Brooks reviewed the Windber Hospital MRI of 12/22/14,
        which demonstrated a herniated disc at L4-5. He then reviewed
        the MRI done at Conemaugh Hospital on September 21st, 2015,
        which showed a redemonstration of that same herniated disc at
        L4-5 and it actually had increased in size.
        Q. And, Doctor, your review of that report from Dr. Brooks and
        his review of the films, why is that important to your ultimate
        opinions and conclusions in this matter?
                                        ***
              The Witness: Dr. Brooks pointed out that on the initial MRI
        done at Windber Hospital on 12/22/14 that there was increased
        signal, he uses the term hyperintense, but there’s actually
        increased signal on the T2 weighted images which points towards
        acuity of—of the injury. And he also states that there’s no
        associated osteophyte formation. An osteophyte would have led


____________________________________________


9   We note Dr. Harvey’s videotaped deposition was presented to the jury.

                                          - 22 -
J-A16042-19


      us to believe it was an older injury.       Therefore, the MRI of
      12/22/14 supports an acute injury.

Dr. Harvey’s Videotaped Deposition, dated 6/11/18, at 15-17.

      Here, contrary to Appellants’ assertion, Dr. Harvey acted as an expert

and not as a mere conduit or transmitter of the content of an extrajudicial

source. See Primavera, supra. That is, he did not simply repeat Dr. Brooks’

opinion or data without bringing to bear on it his own expertise and judgment.

See id.

      In this vein, we note Dr. Harvey testified, to a reasonable degree of

medical certainty, that Nazarak suffered a “new injury” to his spine and

required a spinal cord stimulator implant because of the instant accident. Dr.

Harvey’s Videotaped Deposition, dated 6/11/18, at 28-29. In offering this

opinion, he indicated that, on February 8, 2018, he performed the surgery in

which the spinal cord stimulator was implanted into Nazarak’s spine. See Dr.

Harvey’s Videotaped Deposition, dated 6/11/18, at 11. He noted that, during

his initial examination of Nazarak on January 26, 2018, Nazarak provided him

with his medical history. Id. at 20. Further, as part of his practice, Dr. Harvey

routinely reviews his patient’s prior radiographs, CT scans, and MRIs. Id. at

7-8. He noted that, in preparing an expert report relative to Nazarak’s spinal

cord stimulator surgery, he reviewed Nazarak’s “voluminous medical

records[,]” as well as his “treatment records[.]” Id. at 8, 31.

      Consequently, contrary to Appellants’ assertion, Dr. Harvey based his

opinions on the history he obtained, the surgery he performed, and his review

                                     - 23 -
J-A16042-19


of many medical records—including Dr. Brooks’ report in connection with the

MRIs—all     of    which   necessarily    entailed   his   personal   knowledge   and

experience.       Woodard, 827 A.2d at 444 (“[W]hen the expert witness has

consulted numerous sources, and uses that information, together with his own

professional knowledge and experience, to arrive at his opinion, that opinion

is regarded as evidence in its own right and not as [inadmissible] hearsay in

disguise.”). Dr. Harvey noted the records he reviewed and how his opinion

was impacted by those records. See id. His testimony did not merely “parrot”

Dr. Brooks’ report regarding the MRIs; but rather, it was used in forming his

own opinion. Id. Accordingly, the trial court properly rejected Appellants’

argument that Dr. Harvey was a mere conduit for the report and opinions of

Dr. Brooks. Id.

        With regard to their next sub-issue, Appellants contend the trial court

erred in excluding portions of Robert Rundorff, M.D.’s testimony on cross-

examination.10 Specifically, Appellants aver the trial court erred in excluding

Dr. Rundorff’s opinion on cross-examination that “it’s possible that the

radiographic findings exhibited following [Nazarak’s] December 2014 injury

would have been the same as had studies been done in November of 2014.”

Dr. Rundorff’s Videotaped Deposition, dated 6/13/18, at 64-65. See




____________________________________________


10   We note Dr. Rundorff’s videotaped deposition was presented to the jury.


                                          - 24 -
J-A16042-19


Appellants’ Brief at 68. In this vein, they point to the following portion of

Appellants’ cross-examination of Dr. Rundorff:

           Q. Dr. Rundorff, are you aware of any—did you review any
     diagnostic testing between December 22nd, 2014 when Mr.
     Nazarak had an MRI taken on his lumbar spine and November of—
     November 15, 2014 when he had [a] reported heavy lifting
     incident?
           A. No, sir.
           Q. Okay. Would it be fair to say that without diagnose—
     diagnostic testing between November 15, 2014 and December
     22nd, 2014, it is impossible to determine whether or not Mr.
     Nazarak’s lumbar spine was in the same condition on November
     15, 2014 that it was on—when—when the MRI was taken on
     December 22nd, 2014?
           A. It would be fair to say that one cannot judge any change
     in radiographic findings if there were no preceding studies that
     had been performed.
          Q. So you would agree though that it is possible that
     Mr. Nazarak’s lumbar spine was in the same condition on
     November 15, 2014 that it was found in December 22nd,
     2014, wouldn’t that be true?
                [Nazarak’s counsel]: Objection. There’s no
     medical evidence to suggest that, there’s no expert
     testimony to suggest that, and defense counsel is not a
     doctor. So the fact that there was no—there was no MRI
     taken between the two, you can’t make the assumption
     that the spine would have been the same. That’s not
     proper. If Dr. Buckwalter wanted to make that—offered
     that testimony, he would have and he didn’t.
                [Appellants’ counsel]: I think I can ask the
           doctor—
                [Nazarak’s counsel]: You can ask all you want,
     but you’re not a medical doctor, you’re a JD.
               [Appellants’ counsel]: I—no, I agree. I’m not.
     That’s why I’m asking Dr. Rundorff.
                [Nazarak’s counsel]: Okay. And I’m certainly
     not giving in on that. Dr. Buckwalter didn’t even opine on
     that, so….


                                   - 25 -
J-A16042-19


                     THE WITNESS: Repeat the question, please.
                     [Appellants’ counsel]: Can you read that back
       for me?
                     (Question read.)
                   THE WITNESS: It’s my opinion that it’s possible
       that the radiographic findings exhibited following the
       December 2014 injury would have been the same as had
       studies been done in November of 2014. Although having
       said that, as far as the condition of the spine, the condition
       of the spine is lumbosacral strain which is my opinion as
       far as what Mr. Nazarak sustained is a clinical diagnosis
       rather than a radiographic diagnosis.

Dr. Rundorff’s Videotaped Deposition, dated 6/13/18, at 63-65 (bold added).11

       The trial court explained that it excluded the deposition testimony

indicated in bold above on the basis Dr. Rundorff’s opinion was not reached

within a reasonable degree of medical or scientific certainty, and the testimony

was akin to “mere conjecture.” Trial Court Opinion, filed 10/15/18, at 7.

       “[T]he scope of cross-examination is within the sound discretion of the

trial court, and we will not reverse the trial court’s exercise of discretion in

absence of an abuse of that discretion.” Jacobs v. Chatwani, 922 A.2d 950,

965 (Pa.Super. 2007). Further, trial courts have sound discretion to admit or

preclude expert testimony. Kelly v. Thackray Crane Rental, Inc., 874 A.2d
649 (Pa.Super. 2005).

             It is well settled that expert testimony is incompetent if it
       lacks an adequate basis in fact. The expert is allowed only to
       assume the truth of testimony already in evidence. Hussey v.
____________________________________________


11We note the bolded portions of the above excerpt were not presented to the
jury. That is, the trial court excluded this portion of Dr. Rundorff’s videotaped
deposition testimony.

                                          - 26 -
J-A16042-19


      May Dept. Stores, Inc., 238 Pa.Super. 431, 357 A.2d 635, 637
      (1976) [(en banc)]. While an expert’s opinion need not be based
      on an absolute certainty, an opinion based on mere possibilities is
      not competent evidence. Niggel v. Sears, Roebuck and Co.,
      219 Pa.Super. 353, 281 A.2d 718 (1971) [(en banc)]. This means
      that expert testimony cannot be based solely upon conjecture or
      surmise. An expert must do more than guess. His or her
      assumptions must be based upon such facts as the jury would be
      warranted in finding from the evidence. Houston v. Canon
      Bowl, Inc., 443 Pa. 383, 278 A.2d 908 (1971).

Viener v. Jacobs, 834 A.2d 546, 558 (Pa.Super. 2003).

            That an expert may have used less definite language does
      not render his entire opinion speculative if at some time during his
      testimony he expressed his opinion with reasonable certainty. The
      expert need not testify with absolute certainty or rule out all
      possible alternative causes of the plaintiff’s injury. However, the
      expert does not meet the required standard of certainty if he or
      she testifies that the alleged cause ‘possibly’, or ‘could have’ led
      to the result…or even that it was ‘very highly probable’ that it
      caused the result. Expert testimony that does not meet the
      standard of reasonable degree of medical certainty is properly
      excluded.

Winschel v. Jain, 925 A.2d 782, 794 (Pa.Super. 2007) (citations omitted)

(emphasis in original).

      Here, Appellants sought to establish that Nazarak sustained his lumbar

spine injury because of a heavy lifting accident that occurred on November

15, 2014, as opposed to the instant vehicle accident that occurred on

December 10, 2014. That is, they sought to establish Nazarak’s injury was a

pre-existing condition of the instant vehicle accident. However, while Nazarak

had an MRI taken on December 22, 2014, after the vehicle accident, he did

not have an MRI taken any time between the date of the heavy lifting accident

(November 15, 2014) and the December 22, 2014, MRI.              As Appellants

                                     - 27 -
J-A16042-19


admitted during the questioning of Dr. Rundorff on cross-examination, since

there was no MRI taken between November 15, 2014, and December 22,

2014, it was “impossible” to determine from the past diagnostic testing

whether Nazarak’s lumber spine injury was a pre-existing condition.

Accordingly, as the trial court properly determined, Dr. Rundorff’s testimony

that “it’s possible that the radiographic findings exhibited following the

December 2014 injury would have been the same as had studies been done

in November of 2014,” was based on mere speculation and conjecture. See

Viener, supra.      Further, the manner in which Dr. Rundorff expressed his

opinion was conjectural. See Winschel, supra. Consequently, we conclude

the trial court did not abuse its discretion in precluding this portion of Dr.

Rundorff’s cross-examination.

         In issue “C,” Appellants present two sub-issues claiming improper

references were made by Nazarak’s counsel at trial. Specifically, they contend

Nazarak’s counsel made an improper reference during closing argument, and

Nazarak’s counsel’s solicitation of certain testimony from Waite requires a new

trial.

         Initially, Appellants contend that, during closing argument, Nazarak’s

counsel made an improper reference to the fact that Appellants did not call a

vocational or economic expert to contradict Nazarak’s economic expert

witness.     Appellants suggest Nazarak’s counsel asked the jury to draw an




                                      - 28 -
J-A16042-19


improper adverse inference from Appellants’ failure to call such an expert

witness.

       Appellants specifically challenge the following portion of Nazarak’s

counsel’s closing argument:

              [Nazarak’s counsel: I want to go back to what [Appellants’
       counsel] was saying in the opening and I think a little bit today in
       talking about why our office or why Mr. Nazarak has a vocational
       and economic expert, and I think I would then turn to her and say
       why don’t you have an expert in either one of those fields? I think
       that’s an interesting question. If there is a Functional Capacity
       Evaluation that says he can’t go back to work, and you are
       required to give that to your vocational expert, whether it’s for me
       or for [Appellants’ counsel], what do you think the person is going
       to say? Based upon this testing, he can’t go back to work. So
       why would they want that opinion? I don’t know if that’s what
       happened but they don’t have an expert here.
             And the economist will do the same thing. You know, wait
       a second. It’s not going to be good for you. This person said he
       can’t work anymore. That number is going to get extrapolated
       out of the time. That’s going to be millions of dollars. Do you
       understand that? We don’t want you. Again I don’t know if that’s
       what happened, but, look, common sense. Ask yourself what—
       you know.

N.T., 6/21/18, 91-92.12

       “The decision to issue a missing witness instruction, or alternatively

whether to permit counsel to make an argument on closing equivalent to such

an instruction, ‘is a matter within the trial court’s discretion which this Court

will not overturn absent manifest abuse.’” Hawkey v. Peirsel, 869 A.2d 983,



____________________________________________


12We note Appellants objected to this portion of Nazarak’s counsel’s closing
argument. See N.T., 6/21/18, at 97.

                                          - 29 -
J-A16042-19


986 (Pa.Super. 2005) (quotation omitted). Although the bulk of relevant case

law pertains to a trial court’s refusal to issue a jury instruction, the appellate

courts have observed that in such a case “it is the inference itself that is

prohibited, whether it comes from opposing counsel or the court in its

instructions.” Id. at 986 (quoting Bennett v. Sakel, 555 Pa. 560, 725 A.2d
1195, 1196 (1999) (other quotation and emphasis omitted)).

            Generally, when a potential witness is available to only one
      of the parties to a trial, and it appears this witness has special
      information material to the issue, and this person’s testimony
      would not be merely cumulative, then if such party does not
      produce the testimony of this witness, the jury may draw an
      inference it would have been unfavorable.

Kovach v. Solomon, 732 A.2d 1, 8–9 (Pa.Super. 1999) (citation and

emphasis).    See O'Rourke v. Rao, 602 A.2d 362, 364 (Pa.Super. 1992)

(observing that “the witness must be within the control of the party in whose

interest it would naturally be to produce him. Absent a showing of the witness’

unavailability to the party seeking the inference, no inference can be taken.”)

(citations omitted)). “[T]he burden is on the party seeking the inference to

demonstrate the missing witness’s unavailability.” Hawkey, 869 A.2d at 987.

      Here, in explaining the reasons it overruled Appellants’ objection to the

above quoted portion of Nazarak’s counsel’s closing argument, the trial court

relevantly indicated the following:

      [A]n expert for [Appellants] would only have been available to
      [Appellants].   The evidence would have been material to
      damages, [as well as Appellants’] rebuttal to [Nazarak’s] ability to
      work. The testimony would not have been cumulative, and the


                                      - 30 -
J-A16042-19


         testimony would have been evidence contrary to what [Nazarak]
         presented.

Trial Court Opinion, filed 10/15/18, at 8. Accordingly, the trial court concluded

Nazarak’s counsel’s statement suggesting the jury draw an adverse inference

from Appellants’ failure to present a vocational or economic expert did not

require a new trial. Id. We find no error in this regard. Hawkey, supra.

         In their final sub-issue, Appellants contend Nazarak’s counsel’s

solicitation of testimony from Waite regarding the possible cause of the

accident, i.e., the brakes on the truck he was driving failed, requires a new

trial.   Specifically, Appellants challenge the following portions of Nazarak’s

counsel’s direct-examination of Waite:

         Q. Mr. Waite, you understand the attorney, Pam Collis, both of
         you and Haranin Construction, has admitted fault for this crash?
         Do you understand that?
         A. Yeah.
         Q. And you are aware of that and you are not here to contest that,
         are you?
         A. No.
         Q. And you believe that you were at fault for this crash, not Mr.
         Nazarak?
         A. I believe it was done but something more out of control. I
         didn’t actually cause the crash. I mean, I tried to stop and couldn’t
         because my breaks [sic] failed.
         Q. Do you believe Mr. Waite in any way, shape, or form that my
         client Mr. Nazarak was at fault in any way for this crash?
         A. No.
         Q. Thank you. I appreciate you being here.
                                      ***
         (Whereupon, the following conversation was held at side bar:)


                                        - 31 -
J-A16042-19


                                  ***
            [Appellants’ counsel]: I move to strike testimony
      regarding the break [sic] failure because [Nazarak’s counsel]
      deliberately asked this man if he was at fault when we have
      already stipulated to that and we didn’t need to have that
      testimony.
           The Court: We didn’t need to have the testimony. So what
      do you want me to say.
           [Nazarak’s counsel]: Well the question was asked
      whether he believed and agreeing that he was at fault.
             [Appellants’ counsel]: Right. And we did not need to have
      this testimony or elicited the testimony about the break [sic]
      failure deliberately. I told you we were going to get into this,
      Judge. That’s the problem.
            The Court: All right. So I will strike that. Tell them—
            [Nazarak’s counsel]: That’s fine.
            [Appellants’ counsel]: Thanks.
            The Court: Do you want me to do that now?
            [Nazarak’s counsel]: Thank you.
      (End of side bar.)
            The Court: There was testimony that the break [sic] —he
      said that the breaks [sic] failed. That is to be stricken. You are
      not to consider that.

N.T., 6/19/18, at 101-02.

      As is evident, the trial court sustained Appellants’ counsel’s objection,

ordered the challenged testimony be stricken, and gave the jury a curative

instruction. Appellants did not object to the curative instruction. Accordingly,

no further relief is warranted.   See Mount Olivet Tabernacle Church v.

Edwin L. Wiegand Div., 781 A.2d 1263 (Pa.Super. 2001).

      For all of the foregoing reasons, we affirm.

      Affirmed.

                                     - 32 -
J-A16042-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/2/2019




                          - 33 -